UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6029



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-91-106)


Submitted:   February 25, 1999            Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney White, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney White appeals the district court’s order dismissing as

untimely his action seeking to correct a procedurally deficient

forfeiture.   We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny White’s

motion for the appointment of counsel and affirm on the reasoning

of the district court.   See United States v. White, No. CR-91-106

(E.D. Va. Dec. 22, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2